Sykes, J.
(specially concurring)'.
In this case, and others pending before the court in Banc, we are asked to overrule the case of Tucker v. State, 128 Miss. 211, 90 So. 845, 24 A. L. R. 1377. I agree in the main with the reasoning in the Tucker case and with the authorities therein cited decided by the supreme court of the United States.
The decisions of the supreme court of the United States relied on in the Tucker case are Boyd v. U. S., 116 U. S. 616, 6 Sup. Ct. 524, 29 L. Ed. 746; Weeks v. U. S., 232 U. S. 383, 34 Sup. Ct. 341, 58 L. Ed. 652, L. R. A. 1915B, 834, Ann. Cas. 1915C, 1177; Lumber Co. v. U. S., 251 U. S. 385, 40 Sup. Ct. 182, 64 L. Ed. 319; Gouled v. U. S., 255 U. S. 298, 41 Sup. Ct. 261, 65 L. Ed. 647; and Amos v. U. S., 255 U. S., 313; 41 Sup. Ct. 266, 65 L. Ed. 654. The material questions decided in these cases are that the state or federal officers have no right without a search warrant, under the Fourth and Fifth Amendments of the Constitution of the United States, to search the house or office of one, and to seize any property found therein; that any property found therein as a result of this unlawful search and seizure must be returned to the owner upon proper application therefor; that neither this property nor any *775testimony relating to the finding’ of it, because of the unlawful search, is admissible as evidence against the defendant in a criminal action or in a suit against him, based upon a penal statute. I think these cases are properly decided, and the reasons therein stated are to my mind unanswerable. These reasons are set forth in the Tucker case and in the opinion of Judge Andebson in this case. >
I do not think that the views announced in (the Tucker case are in conflict with the^opinion of this court in the Pringle case, reported in 108 Miss., 802, 67 So. 455. In the Pringle case, Pringle was under arrest when the papers were taken from his person. I think the distinction between the Pringle and Tucker cases and the case at bar is very well illustrated by the following quotation from the Weeks case, supra:
“It is not an assertion of the right on the part of the government, always recognized -under English and American law, to search the person of the accused when legally arrested, to discover and seize the fruits or evidences of crime. ' This right has been uniformly maintained in many cases” — citing authorities.
In all of these cases from the supreme court of the United States the officers seized property of the defendant. All of them except one were letters, papers, or documents of some kind. In the Amos case there was some liquor seized- Under the federal statutes liquor is still property.
While the law announced in the Tucker case in my opinion is correct, it was incorrectly applied to the state of facts. In that case and those following it the attention of the court was not addressed to the face that there is no such thing in this state as property in liquor. It is' contraband, and under our statutes It is the duty of the officers to destroy it wherever found. It is a crime to have in one’s possession in this state liquor. It is also a crime to have in one’s possession a still. A still *776must likewise be destroyed where found. Neither is it property any more in this state. Since neither liquor nor a still is property in Mississippi, and it is made the duty of the officer to destroy either one or both when found, then under our laws, though however wrongfully they may have been seized, they must never be returned to .the unlawful.owner who, by owning one or both, was thereby committing a crime. They are not subjects of ownership but subjects of crime. The court in the Tucker case, in my judgment, overlooked a very material fact—that, though an officer has no right to enter a house without a search warrant, and though such conduct is reprehensible on his part and must in no wise be condoned by this court, yet under our laws it is the duty of an officer to arrest one who commits a crime in his presence; that the possession of liquor or of a still is a crime, and that the minute an officer sees either liquor or a still he sees a crime being committed in his presence. He then must arrest the criminal. The fact that the officer has violated the Constitution and is himself amenable to both civil and criminal prosecutions therefor, in my judgment, should not close his mouth nor prevent him from testifying to a crime which was committed in his presence. When he sees the still or the liquor, he sees a crime being committed. This, in my opinion, is a very material difference between these cases and those decided by the supreme court of the United States. In none of those cases was the possession or did the mere possession of the property constitute a crime. In these cases it does. The fact that an officer of the law is himself a law violator should not take from him the right to arrest one who commits a misdemeanor or felony in his presence, and should not prevent the state from having the benefit of his testimony about this crime committed in his presence.. I do not understand that any of the above cases from the supreme court of the .United States are decisive of this question. In my judg*777ment, from a careful consideration of them, I believe that that court, when presented with the precise question here presented, will permit the officer to testify and permit the introduction of the liquor or still which constitutes the corpus delicti.
Nor these reasons I believe that the Tucker case was wrongly decided, that the law in that case was not correctly applied to the facts, and that for this reason it should be overruled.
Since a majority of the judges do not concur with me in this view, we are unable to overrule the Tucker case, and I conceive it my duty to follow it.
Judge Cook concurs with me in the views herein expressed.